Citation Nr: 1709292	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-20 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a prostate disability, to include benign prostatic hypertrophy, to include as due to service-connected diabetes mellitus, type II, or in the alternative, as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Initially, in December 2013, the issues of entitlement to service connection for benign prostatic hypertrophy, to include as due to diabetes mellitus, type II, and entitlement to an initial rating in excess of 10 percent for bilateral foot onychomycosis, were before the Board and were remanded for further evidentiary development.  In June 2016, the claims were again before the Board, when entitlement to an initial rating in excess of 10 percent for bilateral foot onychomycosis was denied and entitlement to service connection for benign prostatic hypertrophy, to include as due to diabetes mellitus, type II, was remanded for further evidentiary development.  It now returns for appellate review.  

The issue of entitlement to service connection for dizzy spells was raised by the record in a July 1969 application for benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, in a September 2014 memorandum, the Appeals Management Center requested the RO contact the Veteran to invite a claim for diabetic peripheral neuropathy, as indicated by the record in a July 2016 examination report.  The record does not reflect this request has been addressed by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's benign prostatic hypertrophy is proximately due to, or the result of, his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for benign prostatic hypertrophy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this decision, the Board grants entitlement to service connection for benign prostatic hypertrophy.  Therefore, VA's duties to notify and assist with respect to this appeal are rendered moot, and any further discussion of VA's duty to notify or assist is not necessary.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

In a May 2009 statement, the Veteran asserted that service connection was warranted for a prostate disability as due to herbicide exposure and in an October 2009 notice of disagreement the Veteran asserted service connection was warranted for a prostate disability as secondary to service-connected diabetes mellitus, type II.  As noted previously, in addition to service connection on a direct incurrence basis, service connection may also be granted on a secondary basis for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection for diabetes mellitus, type II, was granted effective from March 20, 2006.

The Veteran satisfies the existence of present disability service connection element with regard to a prostate disability.  Specifically, February 2014 and July 2016 VA male reproductive systems examination reports endorsed a diagnosis of benign prostatic hypertrophy.  No other diagnoses regarding a prostate disability are of record.  Thus, the Board finds that a prostate disability diagnosed as benign prostatic hypertrophy has been demonstrated.

As noted above, the Veteran was afforded VA examinations in February 2014 and July 2016.  Additionally a May 2014 VA medical opinion is of record.  The February 2014 VA examiner addressed the claim on a direct incurrence basis and on the basis of herbicide exposure, but did not address the claim as secondary to diabetes mellitus, type II.  The May 2014 VA examiner found that it was as least as likely as not that the Veteran's claimed benign prostatic hypertrophy was related to, aggravated by, and connected to, the Veteran's normal and natural aging process, and further found was less likely than not that the Veteran's claimed benign prostatic hypertrophy was incurred, caused by, aggravated by, or connected to, his time in military service or residuals to his exposure to herbicides.  

However, the May 2014 VA examiner also found that it was as least as likely as not that the Veteran's claimed benign prostatic hypertrophy was related to, aggravated by, and connected to, his obesity but further found that it would be mere speculation to suggest aggravation when the known benign prostatic hypertrophy etiology was a combination of advance male aging and its direct effect on hormonal and prostate tissue, and anatomical and metabolic changes related to obesity.

The July 2016 VA examiner provided an opinion with respect to secondary service connection and found that the condition claimed was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The July 2016 VA examiner stated that medical studies have suggested that diabetes may increase the risk of developing benign prostatic hypertrophy, but also noted there were no medical studies with conclusive medical evidence that diabetes would cause benign prostatic hypertrophy.  The July 2016 VA examiner noted that studies suggested association but not causation.  Additionally with respect to obesity, the July 2016 VA examiner stated that medical studies have suggested that obesity may increase the risk of developing benign prostatic hypertrophy; but also noted there were no medical studies with conclusive medical evidence that obesity would cause benign prostatic hypertrophy.  

While the July 2016 VA examiner provided a negative opinion, as noted above, the examiner also stated that medical studies have suggested that diabetes may increase the risk of developing benign prostatic hypertrophy, which conflicts with the opinion provided as such is indicative of more than a mere association and supports the claim on the basis of secondary service connection.  Additionally, although there is no opinion of record addressing a link between the Veteran's diabetes and obesity, common sense indicates the plausibility of a link between the two conditions.  See United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings).  Also, as noted above, the July 2016 VA examiner stated that medical studies have suggested that obesity may increase the risk of developing benign prostatic hypertrophy, which also supports the claim on the basis of secondary service connection.  Moreover, the July 2016 VA examiner appeared to provide an opinion based on a higher standard than the necessary equipoise standard because he found that there was no conclusive medical evidence that diabetes or obesity would cause benign prostatic hypertrophy.  However, the claim need not be proven by conclusive medical evidence but rather by a determination as to whether it was at least as likely as not.

Thus, with resolution of doubt in the Veteran's favor, the Board find the July 2016 VA examiner's findings, that diabetes may increase the risk of developing benign prostatic hypertrophy and that obesity may increase the risk of developing benign prostatic hypertrophy, to be akin to a finding that the Veteran's diabetes is connected to the development of benign prostatic hypertrophy, which is comparable to a finding that benign prostatic hypertrophy is proximately due to or a result diabetes mellitus, type II.  Therefore, the Board finds there is sufficient evidentiary weight to substantiate the claim.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion, to include as to whether the service-connected diabetes mellitus chronically aggravates the prostatic hypertrophy.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a veteran).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's benign prostatic hypertrophy is proximately due to or a result of his service-connected diabetes mellitus, type II.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As noted above, service connection for diabetes mellitus, type II, was established effective from March 20, 2006.  Accordingly, the evidence of record supports service connection for benign prostatic hypertrophy as secondary to diabetes mellitus, type II and the Board need not address the claim on a direct incurrence basis or on the basis of herbicide exposure.



ORDER

Entitlement to service connection for benign prostatic hypertrophy, as proximately due to, or caused by, service-connected diabetes mellitus, type II, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


